Case 1:19-cv-00173-JDL Document 16 Filed 08/29/19 Page 1 of 2                      PageID #: 165



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF9         CIVIL ACTION NO: 1:19-cv-00173-JDL
Master Participation Trust

                Plaintiff
                       vs.
                                                   MOTION TO CONTINUE
Valerie Sanders a/k/a Valerie M. Sanders
                                                   RE:
                                                   558 South Main Street F/K/A 556 1/2 South
               Defendant
                                                   Main Street, Brewer, ME 04412

Community Development Housing Program Mortgage:
                                      June 10, 2004
           Party-In-Interest          Book 9386, Page 60



       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

Participation Trust, by and through undersigned counsel, hereby moves to continue by thirty (30)

days the Damages Hearing scheduled for September 12, 2019 at 2:00 p.m.. As grounds

therefore, Plaintiff states we have been advised by a third party requesting additional time for

failing to comply with our records requests. Plaintiff has tried contacting Defendant, Valerie

Sanders a/k/a Valerie M. Sanders, but has been unable to retrieve a good telephone number from

her.

       WHEREFORE, the Plaintiff requests that the Damages Hearing be continued for thirty

(30) days, up to and including October 12, 2019.
Case 1:19-cv-00173-JDL Document 16 Filed 08/29/19 Page 2 of 2                     PageID #: 166




       Respectfully submitted this 29th day of August, 2019.

                                                     /s/ Reneau J. Longoria, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com


                                CERTIFICATE OF SERVICE

       I, Reneau J. Longoria, Esq., hereby certify that on this 29th day of August, 2019 I served a

copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:

                                                     /s/ Reneau J. Longoria, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com


                                        SERVICE LIST

Valerie Sanders a/k/a Valerie M. Sanders
60 Ohio Street
Bangor, ME 04401

City of Brewer Community Development Program
80 North Main Street
Brewer, ME 04412
